 MIDWEST ZAYRE, INC.Midwest Zayre, Inc. and Retail Store EmployeesUnion Local 880, United Food and CommercialWorkers International Union, AFL-CIO.' Case 8-CA- 11606January 11, 1980SUPPLEMENTAL DECISION AND ORDEROn June 9, 1978, the National Labor RelationsBoard issued a Decision and Order2in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair laborpractices in violation of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended, and ordering Respondent to ceaseand desist therefrom and take certain affirmativeaction to remedy such unfair labor practices.In the underlying Decision and Certification ofRepresentative' the Board overruled Respondent'sobjections to an election held on July 21, 1977,Members Penello and Murphy thereby affirming theRegional Director's application of Shopping Kart FoodMarket, Inc., 228 NLRB 1311 (1977), to Respondent'sObjection 1, which was based on alleged misrepresen-tations, and Chairman Fanning at footnote 2 concur-ring in the result under the standards of HollywoodCeramics, Inc., 140 NLRB 221 (1962). On December6, 1978, the Board issued General Knit of Califbrnia,Inc., 239 NLRB 619, which reversed Shopping Kartand reaffirmed the criteria set forth in HollywoodCeramics, Inc., supra, for determining the validity ofobjections based on alleged misrepresentation. There-after, the Board decided sua sponte to reconsider theDecision and Order herein, in light of General Knit ofCalifornia, and directed the General Counsel to seek aremand of the instant case from the Sixth CircuitCourt of Appeals. The General Counsel filed a' The name of the Charging Party, formerly Retail Clerks InternationalAssociation, is amended to reflect the change resulting from the merging ofRetail Clerks International Union and Amalgamated Meatcutters andButcher Workmen of North America on June 7. 1979.236 NLRB 799.'Case 8-RC-10991, issued November 29., 1977. not published in Boardvolumes."Motion for Leave to Withdraw Certified List Filed inLieu of Record" with the Court of Appeals and saidmotion was granted on February 13, 1979.The Board has reconsidered the entire record in thisproceeding and adheres to the position taken in theunderlying representation case that Respondent's ob-jections were without merit.We find, as did Chairman Fanning in his separateposition in the underlying representation case, that thealleged misrepresentations in Objection 1, even ifestablished, would be insufficient to warrant settingaside the election under Hollywood Ceramics. In viewof the foregoing, we conclude that under the standardof Shopping Kart, or the standard of HollywoodCeramics, Respondent's Objection 1 is without merit.Thus we find that the Union was properly certified asthe representative of the unit employees; that Respon-dent's failure and refusal to recognize and bargainwith the Union violated the Act as alleged; and thatthe General Counsel's Motion for Summary Judgmentwas properly granted. Accordingly, the Board reaf-firms the initial Decision and Order in this case andshall order that Respondent comply with the provi-sions of that Order.ORDERIt is hereby ordered that the Respondent, MidwestZayre, Inc., take that action ordered in, and otherwisecomply with the provisions of, the Order in thisproceeding issued on June 9, 1978, reported at 236NLRB 799.MEMBER PENELLO, concurring:For the reasons set forth in my dissents in GeneralKnit ' and Blackman-Uhler ' I would reaffirm ouroriginal decision. I continue to adhere to the soundprinciples of Shopping Kart. General Knit of California. Itc.. 239 NLRB 619(1978).·Blackman-Uhcr Chemical Division-Svrallov Corporation. 239 NL RB637 (1978).'Shopping Kartl ood Market. Inc.. 228 NLRB 1311 (1977).247 NLRB No. 39249